Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/16/2022 has been entered.

Status of claims
Claims 6-8 and 10-20 have been cancelled; Claims 1 and 30 have been amended; claims 35 has been added as new claim; Claims 1-5, 9 and 21-35 remain for examination, wherein claim 1 is an independent claim.

Allowance Subject matter
Claims 1-5, 9 and 21-35 include allowable subject matter.  
Regarding independent claims 1, 22, and 30, It is noted that the recorded prior art(s) does not specify the claimed alloy composition for the thermal spaying product with the features as claimed in the instant claims 1 and 30, and the thermal spaying process as claimed in the instant claim 22. Since claims 2-5, 9, 21, 23-29, and 31-35 depend on claims 1, 22, and 30, they are also allowed except the following ODP rejection.
Note: claims 1-5, 9 and 21-35 are still rejected under ODP rejections as stated below, which can be overcome by proper “Terminal Disclaimer”.

Previous Rejections/Objections
Previous rejection of Claims 1-5, 8-9, 21, and 25-34 under 35 U.S.C. 103(a) as being unpatentable over Scott et al (NPL: Wear resistant coating for downhole tubulars and tools, Corrosion 2010, San Antonio, Texas, 03-2010, thereafter NPL-1) in view of Zurecki et al (US-PG-pub 2008/0087359 A1, thereafter PG’359) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 05/06/2022.
In view of the Applicant’s “Remark/arguments with amendment” filed on 5/16/2022 and new recorded reference, a new recorded prior art is added in the following ODP rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5, 9 and 21-35 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 6-16 of copending application No. 15/892451 (updated as US 10,577,685 B2) alone or further in view of Scott et al (US 9,920,412, thereafter US’412).  
Regarding claims 1-5, 9 and 21-35, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 6-16 of copending application No. 15/892451 (updated as claims 1-19 of US 10,577,685 B2, thereafter US’685) teaches all of the essential manufacturing steps of thermal spraying a layer composition onto a substrate with iron based alloy without Cr. Claim 7 provides the same alloy composition as claimed in the instant claims 22-24. Regarding the amended features in the instant claims 1 and 30, both US’685 and US’412 teach the same tubular features as claimed in the instant claims (Fig.9 of US’685, claims and Fig.9 of US’412). Thus, no patentable distinction was found in the instant claims compared with claims 6-16 of copending application No. 15/892451 (updated as claims 1-19 of US 10,577,685 B2, thereafter US’685) alone or further in view of US’412.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-5, 9 and 21-35 have been considered but they are moot in view of the new ground rejection as stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734